Citation Nr: 0920675	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus including as a result of herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  

In his August 2006 VA Form 9, the Veteran requested a hearing 
before a Veterans' Law Judge via a video conference from the 
RO.  In December 2007, the Veteran withdrew his hearing 
request.  Accordingly, the Board may proceed with the current 
appeal without scheduling a hearing.  38 C.F.R. § 20.704(e).

In several documents, including the April 2006 Notice of 
Disagreement, the August 2006 Appeal, the September 2006 
Statement in Support of Claim, the October 2006 VA Form 646, 
the January 2008 Statement in Support of Claim, and the 
February 2009 Informal Hearing Presentation, the Veteran 
raised claims of entitlement to service connection for 
alcohol abuse secondary to service-connected post-traumatic 
stress disorder (PTSD) and for hemorrhagic pancreatitis as 
the result of exposure to herbicides such as Agent Orange.  
38 C.F.R. §§ 3.303, 3.310.  With regard to the former, he 
alleges that his Type II diabetes mellitus is the result of 
alcohol abuse.  With regard to the latter, he alleges that 
Type II diabetes mellitus is the result of hemorrhagic 
pancreatitis, and the Board notes that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude establishing 
direct service connection for other conditions based on 
exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 122 (2007); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service").  These claims are 
inextricably intertwined with the Veteran's appeal for 
service connection for Type II diabetes mellitus.  
Accordingly, they must be adjudicated by the RO prior to 
readjudication of the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand: To obtain a clarifying medical opinion 
regarding the etiology of the Veteran's Type II diabetes 
mellitus and to adjudicate the Veteran's inextricably 
intertwined claims for service connected hemorrhagic 
pancreatitis and alcohol abuse.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  For the following reasons, the 
Board concludes that a medical opinion is needed in this 
case.

The Veteran initially filed a claim for service connection 
for Type II diabetes mellitus as a result of exposure to 
herbicides such as Agent Orange during his tour of duty in 
the Republic of Vietnam.  Because he served in Vietnam during 
between January 9, 1962, and May 7, 1975, he is presumed 
under the law to have been exposed to herbicide agents.  
38 C.F.R. § 3.307(6)(iii).  Moreover, the law provides a 
presumption of service connection for certain diseases, 
including Type II diabetes mellitus, if those diseases become 
manifest in such a Veteran at any time after service.  
38 C.F.R. §§ 3.307(6)(ii); 3.309(e).  However, service 
connection will not be in order, that is, the presumption of 
service connection may be rebutted, where there is 
affirmative evidence to the contrary or evidence to establish 
that an intercurrent injury or disease which is a recognized 
cause of the particular disease or disability has been 
suffered between the date of separation from service and the 
onset of the particular disease or disability.  38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d).  
In this case, the RO denied the claim for service connection 
based on medical evidence indicating that the Veteran's 
diabetes was secondary to hemorrhagic pancreatitis that 
occurred in April 2000, and thus hemorrhagic pancreatitis 
constituted an intercurrent disease that rebutted the 
presumption of service connection for Type II diabetes 
mellitus.  See Pulmonary and Critical Care treatment records 
dated in June 2000 and July 2000; VA treatment record dated 
in September 2005; VA Examination dated in January 2006; 
Rating Decision dated in February 2006.  Although the January 
2006 VA examiner noted that the etiology for the Veteran's 
Type II diabetes mellitus was pancreatic surgery for severe 
hemorrhagic pancreatitis, no clear opinion was rendered or 
discussion set forth which addressed whether the hemorrhagic 
pancreatitis constituted an intercurrent disease to rebut the 
presumption of service connection based on herbicide 
exposure, and the pertinent regulation provides that medical 
judgment will be exercised in making determinations relative 
to the effect of incurrent disease or injury.  38 C.F.R. 
§ 3.307(d)(1).  In this regard, the regulation also states 
that the expression "affirmative evidence to the contrary" 
will not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  Id.  In order 
to obtain a clarifying medical opinion as to whether the 
Veteran's hemorrhagic pancreatitis was such an intercurrent 
disease, a remand for a VA opinion is required.  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

As noted above in the Introduction, the Veteran raised 
several additional theories for service connection for his 
Type II diabetes mellitus, and those theories involve claims 
for service connection for disabilities which have not been 
yet been adjudicated by the RO.  Specifically, the Veteran 
claimed that his exposure to herbicides in Vietnam caused his 
hemorrhagic pancreatitis which, in turn, caused his Type II 
diabetes mellitus.  Thus, because hemorrhagic pancreatitis is 
not a disease for which the law provides a presumption of 
service connection based on herbicide exposure, the Veteran 
appears to be seeking service connection on a direct basis 
for this condition.  See Stefl, 21 Vet. App. at 122.  
Additionally, the Veteran claimed that his alcohol abuse, 
which he reported was an attempt to self-medicate his 
service-connected PTSD, caused his hemorrhagic pancreatitis 
which subsequently led to his Type II diabetes mellitus.  
Because the claim for Type II diabetes mellitus is 
inextricably intertwined with these other claims, the claims 
for service connection for hemorrhagic pancreatitis and 
secondary service connection for alcohol abuse must be 
adjudicated on remand.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Accordingly, the case is 
REMANDED for the following action:

1.  The RO/AMC should begin development 
of the claims which the Veteran has made 
which are inextricably intertwined with 
the claim on appeal for service 
connection for Type II diabetes mellitus.  
These claims are for service connection 
for alcohol abuse secondary to his 
service-connected PTSD (see Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001); 
38 C.F.R. § 3.310) and for service 
connection for hemorrhagic pancreatitis 
on a direct basis due to herbicide 
exposure (see Stefl, 21 Vet. App. at 
122).  The RO/AMC should send the Veteran 
notice letters under the VCAA (Veterans 
Claims Assistance Act of 2000; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp 2001) 
informing him of the information and 
evidence not of record that is necessary 
to substantiate these claims; the 
information and evidence that VA will 
seek to provide; and the information and 
evidence that he is expected to provide.  
The RO/AMC should satisfy VA's duty to 
assist the Veteran in the development of 
these claims to include obtaining medical 
examinations or opinions if necessary to 
decide the claims.

2.  After having fulfilled VA's duties to 
notify and assist the Veteran in the 
development of the claims for service 
connection for alcohol abuse secondary to 
service-connected PTSD and for service 
connection for hemorrhagic pancreatitis, 
the RO/AMC should adjudicate these claims 
for service connection. 

3.  The RO/AMC should afford the Veteran 
a VA examination by an examiner whom the 
RO/AMC deems appropriate to render a 
medical opinion regarding the etiology of 
the Type II diabetes mellitus in this 
case.  The examiner is requested to 
review all pertinent medical records 
associated with the claims file, read the 
background information below regarding 
this veteran's claim, and address the 
following matters in the examination 
report:

Background:  The law affords a 
presumption of service connection for 
certain diseases, including Type II 
diabetes mellitus, as being caused by 
exposure to herbicides such as Agent 
Orange, when such a disease manifests in 
a Veteran, like the Veteran in this case, 
who served in Vietnam during the Vietnam 
era, unless there is affirmative evidence 
to the contrary.  Such affirmative 
evidence to the contrary may include 
evidence showing that an intercurrent 
disease or injury, which is a recognized 
cause of the particular disease or 
disability for which service connection 
is being claimed, has been suffered 
sometime between the date of separation 
from service and the onset of the 
particular disease or disability for 
which service connection is being 
claimed.  In this case, medical evidence 
in the claims file indicates that the 
veteran was treated for hemorrhagic 
pancreatitis in 2000. 

(a)  Please render an opinion as to 
whether the Veteran's hemorrhagic 
pancreatitis, for which the veteran was 
treated in 2000, constitutes an 
"intercurrent" disease in this case--
that is, whether the disease is a 
"recognized cause" of Type II diabetes 
mellitus. 

(b)  If hemorrhagic pancreatitis is an 
intercurrent disease, please exercise 
medical judgment in addressing the effect 
of this intercurrent disease on the onset 
or inception of Type II diabetes mellitus 
in this particular case.  Specifically, 
please state whether it is at least as 
likely that the Type II diabetes mellitus 
is the result of herbicide exposure in 
service as it is the result of some other 
cause or factor, including hemorrhagic 
pancreatitis; or whether Type II diabetes 
mellitus is more or less likely the 
result of herbicide exposure in service 
than it is the result of some other cause 
or factor, including hemorrhagic 
pancreatitis.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If adjudication of 
the inextricably intertwined claims for 
service connection for hemorrhagic 
pancreatitis or service connection for 
alcohol abuse secondary to 
service-connected PTSD results in service 
connection for both or either of these 
disabilities being granted, the AMC/RO 
should consider this factor in 
readjudicating the claim for service 
connection for Type II diabetes mellitus.

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


